Citation Nr: 0125326	
Decision Date: 10/26/01    Archive Date: 10/29/01

DOCKET NO.  00-08 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to a program of vocational rehabilitation 
training under the provisions of Chapter 31, Title 38, United 
States Code.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from February 1978 to April 
1996.

This matter came before the Board of Veterans' Appeals 
(Board) from determinations by the Vocational Rehabilitation 
and Counseling (VR&C) Division of the Des Moines, Iowa 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied the veteran's claim for vocational 
rehabilitation services under Chapter 31, Title 38, United 
States Code.  A hearing was held at the RO in May 2000.


FINDINGS OF FACT

1.  In March 1997, the veteran submitted a claim for VA 
Chapter 31 vocational rehabilitation.

2.  Service connection is in effect for status post lumbar 
laminectomy with history of lumbar spine arthritis, right 
shoulder impingement syndrome, status post fracture of the 
left index finger with deformity, temporomandibular joint 
dysfunction, arthritis of the ankles and knees, and Wolff-
Parkinson-White syndrome; the veteran's combined service-
connected disability evaluation is 70 percent.

3.  The veteran has reportedly completed the requirements for 
a bachelor's degree in liberal studies, and worked during 
service primarily as a hospital corpsman.  

4.  The veteran initially indicated he sought training and 
employment assistance to become a chemical dependency 
counselor, but in November 1998 accepted employment as a 
psychology technician, which was one of the occupations 
identified during his VA vocational evaluations as suitable 
employment; he remained in that job for several years and 
reportedly recently switched to his initially desired 
position as a part-time chemical dependency technician.  

5.  The veteran's continued employment in his profession has 
demonstrated that his service-connected disabilities do not 
prevent him from obtaining and retaining employment 
consistent with his abilities, aptitudes and interests; he 
has overcome his employment handicap.  


CONCLUSION OF LAW

The criteria for entitlement to a program of vocational 
rehabilitation under Chapter 31, Title 38, United States 
Code, have not been met.  38 U.S.C.A. §§ 3100, 3101, 3102 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 21.40, 21.51, 21.52 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual background.

A review of the evidentiary record in this case reflects that 
the veteran has established entitlement to service connection 
for status post lumbar laminectomy with history of lumbar 
spine arthritis, right shoulder impingement syndrome, status 
post fracture of the left index finger with deformity, 
temporomandibular joint dysfunction, arthritis of the ankles 
and knees, and Wolff-Parkinson-White syndrome.  Currently, 
his combined service-connected disability evaluation is 70 
percent.  

The veteran filed an application for vocational 
rehabilitation benefits (VA Form 28-1900) in March 1997, at 
which point his most recent disability rating decision 
reflected that his rating was still 30 percent.  Since the 
time that service connection was granted for the veteran's 
various disabilities, he has been limited in his ability to 
perform exertional and non-exertional activities.  VA 
examination reports confirm systemic arthritis, including in 
the knees, ankles, finger, lumbar spine.  Service connection 
for right shoulder impingement syndrome was granted effective 
February 2000.  He has been limited by his arthritis and 
related conditions to performing no more than light 
exertional work.  

In March 1997, the veteran completed a Counseling Record-
Personal Information (VA Form 28-1902), wherein he indicated 
that he had almost obtained a bachelor's degree.  The veteran 
indicated that during active duty, he worked as a hospital 
corpsman.  He noted that he was interested in an addiction 
studies program.  The veteran described his disabilities 
(orthopedic-arthritis related, and a psychiatric disorder) 
and the pain and discomfort caused by the joint problems, in 
addition to feelings of restlessness, irritability and 
discomfort, as limitations related to his disabilities.

Based on the results of a comprehensive evaluation of the 
veteran in May 1997, a VA counseling psychologist submitted a 
Counseling Record - Narrative Report (VA Form 28- 1902b) in 
May 1997, in which it was noted that the veteran had 
substantially nearly completed the requirements for a 
bachelors degree in general studies, had no significant 
restrictions or limitations as a result of service-connected 
disabilities, and had not actively sought employment in the 
civil sector.  It was unclear whether a definite impairment 
to employability existed, and the psychologist suspected that 
the veteran already possessed the skills and qualifications 
to pursue employment if he so desired.  Training in addiction 
studies was not considered needed to overcome an impairment 
in employability.  The veteran was referred to a contract 
counselor to assess the veteran's transferable skills and to 
identify employment opportunities.  

A VA counseling psychologist submitted a Counseling Record - 
Narrative Report (VA Form 28- 1902b) dated in June 1997.  The 
psychologist was able to conclude from the data assembled 
that the veteran did have some physical restrictions that 
would limit his ability to perform strenuous labor.  The 
conclusion was that the veteran's lack of suitable employment 
at present demonstrated that the veteran had an impairment of 
employability that he had not yet overcome.  The counselor 
indicated that the services provided would be limited to job 
development and placement activity only and if the veteran 
wished to pursue additional education that would not be 
endorsed under VA vocational rehabilitation but that the 
veteran should instead use educational benefits under the 
Montgomery GI bill if he so desired.  

The veteran signed an employment services plan agreement in 
June 1997.  However, he did not pursue suitable job openings 
provided to him by the contract services counselor.  In 
December 1997, he was informed that he was being placed in 
interrupted status because he indicated that he was not 
interested in full-time employment.  In January 1998, the 
veteran agreed to closure of his case at that time as he was 
still pursuing additional course work.  His vocational 
rehabilitation program of employment services was 
discontinued effective January 20, 1998.  

Following an increase in his disability rating from 30 to 50 
percent, the veteran attempted to reopen his claim for 
vocational rehabilitation services in November 1998.  That 
month, the VA counseling psychologist issued a Counseling 
Record - Narrative Report (VA Form 28-1902b), indicating that 
the veteran was awarded a bachelor's degree in liberal 
studies in December 1997.  It was also indicated that as a 
result of his own job search he was offered and accepted a 
part-time job in October 1998 at an emergency youth shelter 
and that he accepted a full-time position as a psychology 
technician, with benefits, at Broadlawns Medical Center, 
which was to start that month.  The veteran was seeking to 
secure vocational rehabilitation services which would allow 
him to become certified as a substance abuse counselor with 
more benefits.  It was again noted that the veteran had 
restrictions in mobility and that he would be advised to be 
restricted to sedentary work.  Noting that obtaining the job 
of psychology technician was an objective the veteran's 
earlier employment services plan, it was observed that the 
veteran had demonstrated his employability in a vocation 
consistent with his interests, aptitudes and abilities.  It 
was concluded that the veteran had overcome his employment 
handicap and that no impairment in employability existed, and 
that therefore no serious employment handicap existed.  The 
veteran was advised that offer and acceptance of employment 
as a psychology technician demonstrated that the veteran had 
successfully overcome any impairment of employability and was 
therefore not entitled to vocational rehabilitation services.  

The veteran was notified of the denial and he appealed the 
determination, asserting that he had not overcome the effects 
of his impairment, and that he had not been successful in 
gaining employment in an occupation consistent with his 
pattern of abilities, aptitudes and interests.  The veteran 
also requested an administrative review of the denial.  He 
attached information about the chemical dependency counseling 
program in which he was interested.  

In February 2000, the Director of VA's Vocational 
Rehabilitation and Employment Services issued an 
administrative determination that the November 1998 
determination denying benefits was consistent with pertinent 
law and regulations.  The veteran disagreed with this 
determination, and requested a hearing.  

At the August 2000 RO hearing, the veteran testified that he 
had increasing problems with his service-connected 
disabilities related to employment.  He noted that he was 
concerned that he would eventually hurt himself on the job as 
a psychology technician because it sometimes involved 
lifting, moving and restraining patients.  He stated that he 
wanted to get the substance abuse counseling training to put 
himself in a better situation.  Also, he noted that in his 
job he was on PRN, or as needed status.  This meant that he 
could not be forced to stay on and perform back-to-back 
shifts if the center was short staffed.  He put himself on 
this status because physically one shift at a time was all he 
could manage.  

The hearing officer continued the denial of vocational 
rehabilitation services.  In March 2001, the veteran reported 
that he had undergone shoulder surgery since the July 2000 
supplemental statement if the case and that his combined 
disability rating was now 70 percent.  VA treatment records 
show that the veteran underwent surgery for resection of the 
distal right clavicle in August 2000.  Service connection for 
right shoulder impingement was granted in a January 2001 
rating decision, and that a 20 percent rating was assigned 
effective from February 2000, with a temporary 100 percent 
rating assigned from August to October 2000.  The combined 
disability rating was 70 percent, effective from February 
2000.  

Also in March 2001, the veteran reported he had obtained 
employment as a chemical dependency technician part-time, and 
that he had received his bachelors degree.  

The RO considered the veteran's increased disability rating 
and the other information, and, in April 2001, issued a 
supplemental statement of the case continuing the previous 
denial.  

In July 2001, the veteran wrote to the RO indicating that he 
wanted his case referred to the Board and that he was still 
very interested in the 10 month counseling training.  

II. Legal analysis.

During the pendency of this appeal, legislation was passed 
that enhances the VA's duties to notify a claimant of the 
evidence needed to substantiate a claim and to assist a 
claimant in the development of a claim.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 5100-5103A, 
5106-7, 5126) (VCAA).  The change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment of the VCAA and 
which are not final as of that date.  VCAA, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  

Further, during the pendency of this appeal, in August 2001, 
the VA issued regulations to implement the VCAA.  66 Fed. 
Reg. 45620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.159 and 3.326(a)).  However, the 
implementing regulations apply only to claims for benefits 
that are governed by part 3 of title 38 of the Code of 
Federal Regulations.  See Supplementary Information, Scope 
and Applicability, 66 Fed. Reg. 45629 (Aug. 29, 2001).  

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, the RO has not developed 
the veteran's claim pursuant to the VCAA.  However, in light 
of the development provided at the RO, adjudicating this 
claim does not prejudice the veteran in the disposition 
thereof.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  

The Board specifically finds that the RO has informed the 
veteran of the evidence needed to establish entitlement to VA 
vocational rehabilitation training as set forth in various 
decisions, the Statement of the Case and the Supplemental 
Statement of the Case.  Therefore, although the RO did not 
have an opportunity to apply the VCAA to the veteran's case, 
the RO essentially met the requirements of the law, and there 
is no prejudice to the veteran in proceeding with this 
appeal.

A person is entitled to vocational rehabilitation under 
Chapter 31 if that person is a veteran with a service-
connected disability compensable at a rate of 20 percent or 
more and that person is determined by the Secretary to be in 
need of rehabilitation because of an employment handicap.  38 
U.S.C.A. § 3102 (West 1991 & Supp. 2001); 38 C.F.R. § 21.40 
(2001).  An "employment handicap" is defined as an impairment 
of the veteran's ability to prepare for, obtain, or retain 
employment consistent with her/his abilities, aptitudes, and 
interests.  38 U.S.C.A. § 3101 (West 1991 & Supp. 2001); 38 
C.F.R. § 21.51(b) (2001).  The term "impairment" is defined 
as a restriction on employability caused by disabilities, 
negative attitude towards the disabled, deficiencies in 
education and training, and other pertinent factors. 38 
C.F.R. § 21.51(c) (2001).

The law provides that an "employment handicap" does not exist 
when either the veteran's employability is not impaired, that 
is, when a veteran who is qualified for suitable employment 
does not obtain or maintain such employment for reasons 
within his/her control, or when the veteran has overcome the 
effects of impairment of unemployability through employment 
in an occupation consistent with his/her pattern of 
abilities, aptitudes, and interests, and is successfully 
maintaining such employment. 38 C.F.R. § 21.51(f)(2)(i) & 
(iii) (2001).

Fundamentally, the Board stresses that under the pertinent 
laws and regulations, an employment handicap due to the 
veteran's service-connected disability must exist in order to 
receive Chapter 31 educational benefits.  In this case, the 
Board concurs with the determination that the veteran has 
overcome the effects of his employment handicap.

While the counseling psychologist found that the veteran 
suffers some impairment of employability, the evidence 
associated with the claims and vocational rehabilitation 
files persuasively shows that that the veteran has overcome 
that impairment by obtaining and maintaining employment in an 
occupation consistent with his pattern of abilities, 
aptitudes, and interests and is successfully maintaining such 
employment.  The evidence shows that although the veteran 
ultimately desires employment as a substance abuse counselor, 
the position he has held since November 1998 until fairly 
recently, as a psychology technician, has been identified as 
acceptable employment.  That position was identified as being 
consistent with his pattern of abilities, aptitudes, and 
interests during his initial vocational counseling.  The 
veteran has successfully maintained this employment, although 
he has expressed concern that the condition would cause 
strain on him physically.  The record indicates that the 
veteran has been working in his desired job as a chemical 
dependency technician at least as of March 2001, and this is 
also consistent with his pattern of abilities, aptitudes, and 
interests.  It is also his job of choice, and he had pointed 
out that such a position would be less physically taxing on 
him given his service-connected disabilities.  The Board 
finds that it is uncontroverted that he is in fact gainfully 
employed in his chosen field, and he has a job that is 
consistent with his pattern of abilities, aptitudes, and 
interests.  Thus, the Board finds that the veteran has 
overcome any employment handicap that may have been present 
and an employment handicap does not exist. 38 C.F.R. § 
21.51(f) (2001).

Further, there is no evidence of record suggesting that the 
veteran was denied employment due to any disability, lack of 
educational training, or as a result of an employer's 
negative attitudes towards him because of his service-
connected (or for that matter, nonservice-connected) 
disabilities.  The most recent Counseling Record-Narrative 
Reports show that although the veteran experiences symptoms 
associated with his service-connected disabilities, that he 
is rated at 70 percent and that the counselor would have 
restricted him to sedentary work, his disabilities do not 
interfere with his chosen career.  Accordingly, the Board 
finds that the veteran has overcome any impairment of 
employability and an employment handicap does not exist.

While the Board appreciates the veteran's desire to further 
his education, vocational rehabilitation services are not 
warranted in the absence of a continuing employment handicap.  
The veteran's desire to pursue additional training cannot, 
standing alone, constitute an impairment or give rise to an 
employment handicap.  Significantly, and as noted above, the 
veteran has apparently obtained a position he expressed 
interest in during the employment services counseling 
provided by VA.  

In light of the foregoing, the Board concludes that the 
veteran's disabilities do not prevent him from obtaining or 
retaining employment consistent with his abilities, 
aptitudes, and interests.  As such, an employment handicap 
has not been demonstrated as contemplated under 38 U.S.C.A. § 
3102 (West 1991 & Supp. 2001) and 38 C.F.R. § 21.51 (2001).  
The veteran's claim, therefore, must be denied.

As the veteran has not satisfied the requirements of an 
employment handicap, the Board need not consider whether the 
veteran is entitled to Chapter 31 benefits by virtue of 38 
U.S.C.A. § 3102(2) (West 1991 & Supp. 2001), which is 
premised on a "serious employment handicap," since a finding 
of "serious employment handicap" is predicated, in part, on 
the finding of an "employment handicap."  Not only is there 
no evidence of record of an employment handicap, as analyzed 
above, but there is also no finding by a VA counseling 
psychologist of a serious employment handicap.  See 38 C.F.R. 
§ 21.52(f) (2001).

Based on the foregoing, the Board concludes that the evidence 
is not evenly balanced and the preponderance of evidence is 
against the veteran's claim of entitlement to vocational 
rehabilitation training under the provisions of Chapter 31, 
Title 38, United States Code.


ORDER

The veteran is not entitled to vocational rehabilitation 
training under Chapter 31, Title 38, United States Code.  The 
appeal is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

